Title: To James Madison from William Duval, 8 April 1803 (Abstract)
From: Duval, William
To: Madison, James


8 April 1803, Richmond. At the request of many Republicans in Richmond, he has consented to stand as a candidate for delegate to the assembly. Since state law forbids anyone holding a presidential commission to serve in the assembly, he is constrained to resign as commissioner of bankruptcy.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Duval”). 1 p. Docketed by Jefferson. On 14 Apr. 1803 Philip Norborne Nicholas informed JM that “the election terminated against us by a few votes only, & we are very desirous to have Mr. Duval reappointed to his office of commissioner,” adding that the reappointment would be both convenient to Duval and “very acceptable to the republicans here” (ibid.; 1 p.).


